                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In the Matter of:                                     In Bankruptcy:

TERRILL DAYQUINNE FORD                                Case No. 18-50508-mlo
                                                      Chapter 7
                                                      Hon. Maria L. Oxholm
      Debtor


                  TRUSTEE'S APPLICATION FOR
          ORDER AUTHORIZING EMPLOYMENT OF COUNSEL

      K. Jin Lim, the Chapter 7 Trustee of the bankruptcy estate of Terrill

Dayquinne Ford (“Debtor”) moves this court for entry of an Order Authorizing

Employment of counsel pursuant to E.D. Mich. LBR 2014-1(a), Fed. R. Bankr. P.

2014 and 11 U.S.C. §327 (proposed order attached as Exhibit 1).

      IN SUPPORT of the application, the Trustee states:

1) On July 30, 2018, the Debtor filed a voluntary petition under Chapter 7 of the

   Bankruptcy Code.

2) K. Jin Lim is the duly appointed Chapter 7 Trustee in this case.

3) The Trustee wishes to employ the law firm of Clayson, Schneider & Miller

   P.C., whose members are duly admitted to practice in this Court.

4) The Trustee seeks to hire Peter F. Schneider of Clayson, Schneider & Miller

   P.C. to advise and consult with the Trustee on legal issues which may arise

   concerning the Trustee’s powers and duties, and to perform legal services for


  18-50508-mlo      Doc 14   Filed 10/12/18   Entered 10/12/18 15:03:21   Page 1 of 7
 the Trustee pursuant to the authority set forth by 11 U.S.C. § 327(a), including:

 a) Investigating whether the Debtor has complied with duties to cooperate with

    the Trustee and whether Debtor has fully complied with document requests

    and Court orders;

 b) Conducting discovery under Fed. R. Bankr. P. 2004;

 c) Examining Debtor’s claims of exemptions to determine whether they are

    proper, and any legal issues that may arise as a result;

 d) Drafting necessary legal documents, including but not limited to:

    applications, answers, complaints, motions, orders, reports, and stipulations;

 e) Advising the Trustee on matters pertaining to the Debtor’s right to a

    discharge, as well as research and if necessary, filing adversary proceedings;

 f) Inquiring into whether voidable transfers have taken place, including causes

    of action authorized by Michigan law, and whether nonexempt property of

    the estate can be liquidated for the benefit of creditors, as well as legal

    research and analysis on the topics;

 g) Investigating and pursuing turnover of undisclosed property of the estate;

 h) Performing legal services with regard to settlements pursuant to Fed. R.

    Bankr. P. 9019; and

 i) Performing any and all other legal services for the Trustee as may be

    required and authorized under the Bankruptcy Code.




18-50508-mlo   Doc 14     Filed 10/12/18   Entered 10/12/18 15:03:21   Page 2 of 7
5) Based upon information and belief, no member of Clayson, Schneider & Miller

   P.C. holds an interest adverse to this bankruptcy estate, and all attorneys qualify

   as disinterested persons as defined by 11 U.S.C. §101(14). A statement of

   disinterestedness is attached hereto as Exhibit 2.

6) It is in the best interests of this bankruptcy estate to approve employment of

   Clayson, Schneider & Miller P.C. as legal counsel for the Trustee.

7) The rates for legal services for the attorneys employed by Clayson, Schneider &

   Miller P.C. are listed on attached Exhibit 3. The rates are adjusted periodically.

   Fees for legal services are subject to Bankruptcy Court approval.

      WHEREFORE, the Trustee prays that an Order be entered authorizing the

Trustee to employ Clayson, Schneider & Miller P.C. as legal counsel.


Dated: October 12, 2018         /s/ K. Jin Lim
                                K. Jin Lim
                                Chapter 7 Trustee
                                176 S. Harvey St.,
                                Plymouth, MI 48170
                                (734)416-9120
                                kjinlim7@gmail.com

                                CLAYSON, SCHNEIDER & MILLER P.C.

Dated: October 12, 2018         /s/ Peter F. Schneider
                                Peter F. Schneider (P75256)
                                645 Griswold St., Suite 3900
                                Detroit, MI 48226
                                (313) 237-0850 ext. 4
                                pete@claysonschneidermiller.com




  18-50508-mlo   Doc 14    Filed 10/12/18   Entered 10/12/18 15:03:21   Page 3 of 7
                                     EXHIBIT 1

                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In the Matter of:                                     In Bankruptcy:

TERRILL DAYQUINNE FORD                                Case No. 18-50508-mlo
                                                      Chapter 7
                                                      Hon. Maria L. Oxholm
      Debtor


                         proposed
 ORDER AUTHORIZING EMPLOYMENT OF CLAYSON, SCHNEIDER
    & MILLER, P.C. AS COUNSEL FOR CHAPTER 7 TRUSTEE

      The Trustee, K. Jin Lim, having filed an Application to Employ Clayson,

Schneider, & Miller, P.C. as Counsel for the Trustee with attached Statement of

Disinterestedness, and the Court being fully advised in the premises;

      IT IS HEREBY ORDERED that employment of Clayson, Schneider, &

Miller, P.C. and its attorneys, including Peter F. Schneider as counsel for the

Chapter 7 Trustee is approved pursuant to the terms and conditions set forth in the

Application and its supporting Statement of Disinterestedness. Compensation may

be paid upon proper application and only after court authorization.




  18-50508-mlo      Doc 14   Filed 10/12/18   Entered 10/12/18 15:03:21   Page 4 of 7
                                     EXHIBIT 2

                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In the Matter of:                                     In Bankruptcy:

TERRILL DAYQUINNE FORD                                Case No. 18-50508-mlo
                                                      Chapter 7
                                                      Hon. Maria L. Oxholm
      Debtor


            VERIFIED STATEMENT OF DISINTERESTEDNESS

      Peter F. Schneider, states:

   1) I am an attorney authorized by the State Bar of Michigan to practice law.

   2) I am authorized to make this statement on behalf of Clayson, Schneider &

      Miller P.C. (“the Firm”).

   3) I and the other professional employees of Clayson, Schneider & Miller P.C.

      are disinterested persons as defined by 11 U.S.C. § 101(14) in the above

      captioned matter.

   4) To the best of my information, knowledge and belief, neither I nor any

      member of the Firm represents or holds any interest adverse to the estate.




  18-50508-mlo      Doc 14   Filed 10/12/18   Entered 10/12/18 15:03:21   Page 5 of 7
 5) To the best of my information, knowledge and belief, neither I nor any

    member of the Firm has any connections with the Debtor, creditors, The

    Trustee, or any party in interest, their respective known attorneys or

    accountants, the United States Trustee or any other person employed by the

    United States Trustee.

 6) The Debtor has multiple creditors and the Firm may have rendered services

    or had business associations with such creditors or their counsel in the

    ordinary course of the Firm’s business, but none of these services have been

    in connection with, nor impact this proceeding.

 7) The Firm has not made any agreement to share compensation in this case

    and I know of no reason why the Firm should not act as legal counsel for the

    Trustee.

 8) I declare under penalty of perjury that the preceding statements are true and

    correct to the best of my knowledge, information, and belief.

                                CLAYSON, SCHNEIDER & MILLER P.C.

  Dated: October 12, 2018           /s/ Peter F. Schneider
                                    Peter F. Schneider (P75256)
                                    645 Griswold St., Suite 3900
                                    Detroit, MI 48226
                                    (313) 237-0850 ext. 4
                                    pete@claysonschneidermiller.com




18-50508-mlo   Doc 14   Filed 10/12/18   Entered 10/12/18 15:03:21   Page 6 of 7
                                  EXHIBIT 3

                 CLAYSON, SCHNEIDER & MILLER, PC

                     2018 HOURLY RATE SCHEDULE



Kimberly Ross Clayson, Shareholder & Attorney $290.00 per hour



Peter F. Schneider, Shareholder & Attorney         $250.00 per hour



David P. Miller, Shareholder & Attorney            $210.00 per hour



Law Clerks                                         $ 100.00 per hour




  18-50508-mlo   Doc 14   Filed 10/12/18   Entered 10/12/18 15:03:21   Page 7 of 7
